       Case 4:20-cv-05640-YGR Document 551 Filed 04/30/21 Page 1 of 6



 1   David P Chiappetta, Bar No. 172099
     DChiappetta@perkinscoie.com
 2   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 3   San Francisco, CA 94105-3204
     Telephone: 415.344.7076
 4   Facsimile: 415.344.7050

 5   Judith B. Jennison, Bar No. 165929
     JJennison@perkinscoie.com
 6   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 7   Seattle, WA 98101
     Telephone: 206-359-8000
 8   Facsimile: 206-359-9000

 9   Attorneys for Non-Party
     MICROSOFT CORPORATION
10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14

15   EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR

16                       Plaintiff, Counter-     NON-PARTY MICROSOFT’S
                         defendant,              ADMINISTRATIVE MOTION TO SEAL
17         v.                                    PORTIONS OF PROPOSED TRIAL
                                                 EXHIBITS
18   APPLE INC.,

19                       Defendant,
                         Counterclaimant.
20
     IN RE APPLE IPHONE ANTITRUST
21   LITIGATION,
22   DONALD R. CAMERON, et al.,
23
                         Plaintiffs,
24         v.

25   APPLE INC,
26                        Defendant.
27

28

                                                                    CASE NO. 4:20-CV-05640-YGR
     MICROSOFT’S ADMIN. MOT. TO SEAL
     PORTIONS OF PROPOSED TRIAL EXS.
       Case 4:20-cv-05640-YGR Document 551 Filed 04/30/21 Page 2 of 6



 1          Non-party Microsoft Corporation (“Microsoft”) respectfully moves the Court, pursuant to

 2   Civil Local Rules 7-11(a) and 79-5(d)-(e), for an order sealing narrowly tailored portions of

 3   fourteen documents that the parties intend to submit as trial exhibits (collectively, the “Proposed

 4   Trial Exhibits”), all of which contain Microsoft’s confidential, competitively sensitive information.

 5   The motion is accompanied by the Declarations of David Hampton, Herbert Holzer, David Los,

 6   Stephanie Louie, and Cynthia Williams in Support of Non-Party Microsoft Corporation’s

 7   Administrative Motion to Seal Portions of Proposed Trial Exhibits. Pursuant to Civil Local Rule 7-

 8   11, Microsoft and the parties have conferred regarding this motion. Apple and Epic support the

 9   filing of this motion. Declaration of David Chiappetta dated April 30, 2021 ¶¶ 4-5.

10          Microsoft requests to seal the following materials and for those materials to remain highly

11   confidential and under seal at trial:
            Document                              Portions To Be Placed Under Seal
12
      PX-2475                    Portions of Pages 5, 8 & 16, 9-11, 13-15, and 18-22
13
      PX-2476                    Portions of Pages 3, 4, 6, and 7
14
      PX-2477                    Portions of Pages 3, 6-9, 10-11, 13-14, 16-17, 23, 25-26, 27, 31-32, 37,
15
                                 39, 40, 41, 50-52, 52-55, 57, 58-60, and 65
16
      PX-2478                    Portions of Pages 2-3, 7-12, and 14
17
      DX-3110                    Portions of Pages 1 and 2
18
      DX-3437                    Portions of Pages 2, 7, and 11
19
      DX-3587                    [SAME AS DX 3437]
20

21    DX-3764                    Portions of Pages 1

22    DX-3918                    Portions of Spreadsheet

23    DX-5402                    [SAME AS DX 3110]

24    DX-5521                    [SAME AS PX 2475]

25    DX-5522                    [SAME AS PX 2476]

26    DX-5523                    [SAME AS PX-2477]

27    DX-5528                    [SAME AS PX 2478]

28
                                                       -1-
                                                                               Case No.: 4:20-CV-05640-YGR
     MICROSOFT’S ADMIN. MOT. TO SEAL
     PORTIONS OF PROPOSED TRIAL EXS.
       Case 4:20-cv-05640-YGR Document 551 Filed 04/30/21 Page 3 of 6



 1   A.     Compelling Reasons Exist to Seal Microsoft’s Confidential Business Information

 2          Although there is a presumption of public access to judicial records, that right is not

 3   absolute, and a court may seal documents offered in evidence at a trial upon showing compelling

 4   reasons to keep certain information confidential. Foltz v. State Farm Mut. Auto. Ins. Co., 330 F.3d

 5   1122, 1135 (9th Cir. 2003); Civil L.R. 79-5(b). A compelling reason to seal judicial records exists

 6   when those records might “become a vehicle for improper purposes,” such as use of the records to

 7   release trade secrets or confidential business information that might harm a litigant’s competitive

 8   standing. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978) (“[C]ourts have refused to

 9   permit their files to serve . . . as sources of business information that might harm a [third-party’s]

10   competitive standing.” (citations omitted)).

11          Confidential business information in the form of “license agreements, financial terms,

12   details of confidential licensing negotiations, and business strategies” satisfy the compelling

13   reasons standard. Guzman v. Chipotle Mexican Grill, Inc., No. 17-cv-02606-HSG, 2020 WL

14   1171112, *1 (N.D. Cal. Mar. 11, 2020) (citation and quotations omitted) (granting request to seal

15   document revealing parties’ operations, business strategies, and finances); see also Blue Spike, LLC

16   v. Adobe Sys., Inc., No. 14-CV-01647-YGR, 2015 WL 13655824, at *1 n.1 (N.D. Cal. May 4, 2015)

17   (sealing limited portions of exhibits containing defendant’s proprietary financial information); Am.

18   Auto. Ass'n of N. California, Nevada & Utah v. Gen. Motors LLC, No. 17-CV-03874-LHK, 2019

19   WL 1206748, at *2 (N.D. Cal. Mar. 14, 2019) (citation omitted) (finding information regarding

20   party's “long-term financial projections, discussions of business strategy, and competitive analyses”

21   sealable under the compelling reasons standard). As do sales data documents that reveal a

22   company’s “sales growth and decline.” Murphy v. Kavo Am. Corp., No. CV 11 0410 YGR, 2012

23   WL 1497489, *2 (N.D. Cal. Apr. 27, 2012) (Gonzalez Rogers, J.). And, in the context of online

24   stores, confidential information about the store’s internal review process also meets the compelling

25   reasons standard. Opperman v. Path Inc., No. 13-cv-00453-JST, 2017 WL 1036652, *4 (N.D. Cal.

26   Mar. 17, 2017) (granting motion to seal exhibits containing information about Apple’s internal app

27   store review process). Further, courts have sealed “commercially sensitive information, including

28   pricing information for the rendition of services under contract and proprietary protocols and
                                                   -2-
                                                                               Case No.: 4:20-CV-05640-YGR
     MICROSOFT’S ADMIN. MOT. TO SEAL
     PORTIONS OF PROPOSED TRIAL EXS.
       Case 4:20-cv-05640-YGR Document 551 Filed 04/30/21 Page 4 of 6



 1   processes,” where disclosure could be obtained by “either current or future clients or competitors”

 2   and used to harm “competitive standing.” XIFIN, Inc. v. Firefly Diagnostics, Inc., No.

 3   317CV00742BENKSC, 2018 WL 1244781, at *2 (S.D. Cal. Mar. 9, 2018).

 4           Finally, there is also a compelling reason to file an exhibit under seal where that exhibit

 5   divulges confidential business information unrelated to the public’s understanding of the judicial

 6   proceeding in which the exhibit is presented. Chipotle Mexican Grill, 2020 WL 1171112, at *2.

 7   Microsoft has narrowly tailored its sealing requests, and the portions of the trial exhibits that

 8   Microsoft seeks to keep under seal are tangential to this litigation.

 9   B.      Microsoft’s Confidential Information Should Be Sealed Because Disclosure Would
             Harm Its Competitive Standing
10
             Microsoft seeks to seal its confidential business information because disclosure of such
11
     information would harm its competitive standing. As demonstrated in the Declarations of David
12
     Hampton, Alex Holzer, David Los, Stephanie Louie, and Cynthia Williams, the information
13
     contained in the Potential Trial Exhibits would reveal Microsoft’s confidential, non-public business
14
     strategies, sensitive information about relationships with specific customers, sales data, and
15
     licensing practices. Microsoft has narrowly tailored its request to seal only the information that
16
     would cause competitive harm on each page of the Potential Trial Exhibits. Disclosing this
17
     information would likely harm Microsoft because the information could be used by its competitors
18
     to their competitive advantage in the app and gaming market as described below and the
19
     accompanying declarations.
20

21        Document or Portion of              Reason(s) for Sealing
          Document Sought to be Sealed
22        DX 3110 / DX 5402                   Portions of this document reflect Microsoft
                                              confidential business strategy and financial data, and
23        Portions of Spreadsheet titled      could be used to harm Microsoft competitively.
          “Microsoft Outlook”                 Declaration of David Los dated April 29, 2021 ¶¶ 4-7.
24

25        DX 3918                             This spreadsheet reflects highly sensitive sales and
                                              revenue data, which if disclosed could be used by
26        Portions of Spreadsheet with        competitors or external partners to disadvantage
          sheets titled in part “Minecraft    Microsoft in licensing, platform leverage, and other
27        Gross Sales Revenue” and            business-related negotiations. Declaration of
          “Minecraft Sales Units.”            Stephanie Louie dated April 29, 2021 ¶¶ 5-8
28
                                                      -3-
                                                                              Case No.: 4:20-CV-05640-YGR
     MICROSOFT’S ADMIN. MOT. TO SEAL
     PORTIONS OF PROPOSED TRIAL EXS.
       Case 4:20-cv-05640-YGR Document 551 Filed 04/30/21 Page 5 of 6



 1      PX 2475/ DX 5521                  Portions of this document reflect confidential
                                          information regarding Microsoft’s business strategy,
 2      Portions of PowerPoint re:        future strategic plans, negotiating strategy,
 3      Gaming Content & Platform         relationships with specific customers, future product
        Partnerships Deep Dive            plans, and confidential licensing strategy, which
 4                                        could be used to harm Microsoft’s competitive
                                          advantage and relationships with developers and
 5                                        customers. Declaration of Cynthia Williams dated
                                          April 29, 2021 (“Williams Dec.”) ¶¶ 6-16.
 6
        PX 2476 / DX 5522                 Portions of this document reflect confidential
 7                                        information regarding Microsoft’s business strategy
        Portions of GGPD Portfolio        and proprietary methods of predicting which game
 8      Team Executive Portfolio          titles Xbox’s competitors will release. This
        Update                            information could be used to undermine Microsoft’s
 9                                        competitive advantage. Williams Decl. ¶¶ 17-18.
10
        DX-3437 / DX-3587                 Paragraph 2.5.2, 8.1.2, and the first two paragraphs of
11                                        Schedule A of this document reflects highly sensitive
        Portions of Independent           negotiated terms with a particular customer, including
12      Developers Publishing Program     terms relating to its strategy and how it differentiates
        on Xbox One Title Licensing       itself from its competitors, and specific pricing
13      Agreement (dated May 8, 2017)     information. Williams Decl. ¶¶ 19 & 21.
14
        DX-3764                           Portions of this document reflect highly sensitive
15                                        negotiated terms with a particular customer, including
        Portions of Amendment #1 to       terms relating to its strategy and how it differentiates
16      Xbox One Title Licensing          itself from its competitors, and specific pricing
        Agreement                         information. This information could be used by
17                                        customers or competitors to harm Microsoft’s
18      Section 3, subsection 5.11(a)     competitive standing. Williams Decl. ¶¶ 20-21.

19      PX 2477/ DX 5523                  Portions of this document reflect confidential
                                          financial data and current and future business
20      Portions of CY2019 Gaming         strategy, which could be used by competitors to
        Industry Profit                   undermine Microsoft’s competitive advantage.
21
                                          Declaration of David Hampton dated April 30, 2021
22                                        ¶¶ 4-7.
        PX 2478                           Portions of this document reflect current and future
23                                        business strategy, sensitive partner-specific revenue,
        Portions of Microsoft Store       sales, and market share, which could be used by
24      Policies & App Store Principles   competitors to harm Microsoft’s relationship with
25                                        customers or undermine Microsoft’s competitive
                                          advantage. Declaration of Herbert Holzer dated April
26                                        30, 2021 (“Holzer Decl.”) ¶¶ 5-8.
        DX 5528                           Portions of this document reflect current and future
27                                        business strategy which could be used by competitors
                                          to harm Microsoft’s relationship with customers or
28
                                                  -4-
                                                                           Case No.: 4:20-CV-05640-YGR
     MICROSOFT’S ADMIN. MOT. TO SEAL
     PORTIONS OF PROPOSED TRIAL EXS.
       Case 4:20-cv-05640-YGR Document 551 Filed 04/30/21 Page 6 of 6



 1       Portions of Microsoft Store        undermine Microsoft’s competitive advantage. Holzer
         Policies & App Store Principles    Decl. ¶ 5.
 2
            For the foregoing reasons, nonparty Microsoft respectfully requests that the Court grant
 3
     Microsoft’s Administration Motion to Seal Portions of Proposed Trial Exhibits.
 4

 5

 6   DATED: April 30, 2021                        PERKINS COIE LLP
 7
                                                  By: /S/ David P. Chiappetta
 8                                                    David P. Chiappetta, Bar No. 172099
                                                      DChiappetta@perkinscoie.com
 9                                                    Judith B. Jennison, Bar No. 165929
                                                      JJennison@perkinscoie.com
10

11                                                Attorneys for Non-Party
                                                  MICROSOFT CORPORATION
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -5-
                                                                            Case No.: 4:20-CV-05640-YGR
     MICROSOFT’S ADMIN. MOT. TO SEAL
     PORTIONS OF PROPOSED TRIAL EXS.
